Name: Commission Regulation (EEC) No 1026/87 of 9 April 1987 reintroducing the levying of the customs duties applicable to clocks with watch movements falling under heading No 91.02 originating in Hong Kong, benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3924/86
 Type: Regulation
 Subject Matter: tariff policy;  mechanical engineering;  Asia and Oceania
 Date Published: nan

 No L 97/22 Official Journal of the European Communities 10 . 4. 87 COMMISSION REGULATION (EEC) No 1026/87 of 9 April 1987 reintroducing the levying of the customs duties applicable to clocks with watch movements falling under heading No 91.02 originating in Hong Kong, benefi ­ ting from the tariff preferences provided for by Council Regulation (EEC) No 3924/86 Whereas, in the case of clocks with watch movements of heading No 91.02, the individual ceiling was fixed at 290 000 ECU ; whereas, on 25 March 1987, imports of these products into the Community originating in Hong Kong reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to reintroduce the levying of customs duties in respect of the products in question against Hong Kong, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries (') and in particular Article 15 thereof, Whereas, in pursuance of Articles 1 and 12 of that Regu ­ lation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III, other than those listed in column 4 of Annex I, within the framework of the preferential ceiling fixed in column 9 of Annex I ; whereas, as provided for in Article 1 3 of that Regulation, as soon as the individual ceilings in ques ­ tion are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced ; HAS ADOPTED THIS REGULATION : Article 1 As from 13 April 1987, the levying of customs duties, suspended in pursuance of Regulation (EEC) No 3924/86, shall be reintroduced on imports into the Community of the following products originating in Hong Kong : Order No CCT heading No Description 10.1170 91.02 (NIMEXE codes Clocks with watch movements (excluding clocks of heading Nos 91.01 and 91.03) 91.02-all numbers) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 April 1987. For the Commission COCKFIELD Vice-President (') OJ No L 373, 31 . 12. 1986, p. 1 .